Case 19-34054-sgj11 Doc 2733 Filed 08/17/21                 Entered 08/17/21 16:50:38            Page 1 of 3



Joseph M. Coleman (State Bar No. 04566100)
John J. Kane (State Bar No. 24066794)
KANE RUSSELL COLEMAN LOGAN PC
Bank of America Plaza
901 Main Street, Suite 5200
Dallas, Texas 75202
Telephone - (214) 777-4200
Telecopier - (214) 777-4299
Email: jcoleman@krcl.com
Email: jkane@krcl.com

ATTORNEYS FOR GRANT JAMES SCOTT

                           THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 In re:                                                 §
                                                        §
 HIGHLAND CAPITAL MANAGEMENT,                           §   Case No. 19-34054-SGJ
 L.P.,                                                  §
                                                        §   Chapter 11
          Debtor.                                       §


                                   WITNESS AND EXHIBIT LIST


          COMES NOW, Grant James Scott III ("Mr. Scott"), a party-in-interest in this case, and files

this Witness and Exhibit List for the hearing scheduled for Thursday, August 19, 2021, at 9:30

a.m. CST (the "Hearing") before the Honorable Stacey G. Jernigan on the Motion of the Official

Committee of Unsecured Creditors and the Litigation Advisor for Entry of an Order Authorizing the Examination

of Rule 2004 Parties Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure [Docket No. 2620] in

the above-captioned chapter 11 bankruptcy case.


                                              WITNESSES

          Mr. Scott may call any of the following witnesses at the Hearing, in person or by proffer:

          1.      Any witness called or designated by any other party.

          2.      Any impeachment or rebuttal witnesses.



WITNESS AND EXHIBIT LIST                                                                             PAGE 1 OF 3
                                                                                     8687745 v1 (72926.00002.000)
Case 19-34054-sgj11 Doc 2733 Filed 08/17/21                Entered 08/17/21 16:50:38          Page 2 of 3



                                              EXHIBITS

         Mr. Scott may offer into evidence one or more of the following exhibits at the Hearing:

EXHIBIT     DESCRIPTION OF EXHIBIT                                   OFFERED       OBJECTION         ADMITTED
   1.       November 17, 2020 email from P. Foley to J. Kane,
            B. Clark regarding search terms for secondary
            production of documents by CLO Holdco in
            response to Committee's Request for Production of
            Documents.

   2.       December 1, 2020 email correspondence from J.
            Kane to J. Morris, S. Vitiello, and I. Leventon
            regarding Debtor production of G. Scott
            communications, with attachments (a) CLO Holdco
            Motion for Clarification and (b) Order on CLO
            Motion for Clarification.

            Any pleadings, reports, or other documents filed in
            the Debtor's bankruptcy case

            Any exhibits offered by any other party

            Any exhibits necessary for impeachment purposes

            Any exhibits necessary for rebuttal purposes

            Any attachments or exhibits to any of the foregoing
            documents

         Mr. Scott reserves the right to: (i) use any exhibits presented by any other party; (ii) request

that the Court take judicial notice of any pleadings filed in the Debtor's bankruptcy case; (iii) use any

exhibits not listed herein for impeachment and rebuttal purposes; (iv) limit any exhibits to redacted

form; and (v) supplement or amend this Witness and Exhibit List at any time prior to the Hearing.




WITNESS AND EXHIBIT LIST                                                                          PAGE 2 OF 3
                                                                                  8687745 v1 (72926.00002.000)
Case 19-34054-sgj11 Doc 2733 Filed 08/17/21            Entered 08/17/21 16:50:38            Page 3 of 3



DATED: August 17, 2021                                Respectfully submitted,

                                                      KANE RUSSELL COLEMAN LOGAN PC

                                                      By:     /s/ John J. Kane
                                                              Joseph M. Coleman
                                                              State Bar No. 04566100
                                                              John J. Kane
                                                              State Bar No. 24066794

                                                      901 Main Street, Suite 5200
                                                      Dallas, Texas 75202
                                                      Telephone - (214) 777-4200
                                                      Telecopier - (214) 777-4299
                                                      Email: jcoleman@krcl.com
                                                      Email: jkane@krcl.com

                                                      ATTORNEYS FOR GRANT JAMES SCOTT


                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 17, 2021, a true and correct copy of the foregoing Witness and
Exhibit List was served via the Court's electronic case filing (ECF) system upon all parties receiving
such service in this bankruptcy case. Copies of Mr. Scott's proposed Exhibits were provided via e-
mail upon the following parties, and to any other party who requested Mr. Scott's Exhibits, subject
to this Court's prior protective orders.

Paige Holden Montgomery                             Matthew A. Clemente
Penny P. Reid                                       Dennis M. Twomey
Juliana L. Hoffman                                  Alyssa Russell
Chandler Rogness                                    One South Dearborn Street
2021 McKinney Avenue, Suite 2000                    Chicago, Illinois 60603
Dallas, Texas 74201                                 Email: mclemente@sidley.com
Email: pmontgomery@sidley.com                              dtwomey@sidley.com
        preid@sidley.com                                   alyssa.russell@sidley.com
        jhoffman@sidley.com
        crognes@sidley.com


                                                      /s/ John J. Kane
                                                      John J. Kane




WITNESS AND EXHIBIT LIST                                                                        PAGE 3 OF 3
                                                                                8687745 v1 (72926.00002.000)
